Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 1 of 10 PageID #: 6604



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 IMMERSION CORPORATION,                              §
                                                     §
                Plaintiff,                           §   CIVIL ACTION NO. 2:17-CV-00572-JRG
                                                     §   (LEAD)
 v.                                                  §
                                                     §
 SAMSUNG ELECTRONICS AMERICA,                        §   CIVIL ACTION NO. 2:17-CV-00055-JRG
 INC., SAMSUNG ELECTRONICS CO.,                      §   (MEMBER)
 LTD.,                                               §
                                                     §
                Defendants.

             ORDER ON PRETRIAL MOTIONS AND MOTIONS IN LIMINE

       The Court held an Initial Pretrial Conference and Final Pretrial Conference in the above-

captioned cases on April 22, 2019 and April 23, 2019, respectively, regarding pretrial motions and

motions in limine (“MIL”) filed by Plaintiff Immersion Corporation (“Immersion”) and

Defendants Samsung Electronics America, Inc. and Samsung Electronics Co. Ltd. (collectively

“Samsung”). (Dkt. Nos. 180, 183.) This Order summarizes and memorializes the Court’s rulings

and reasons therefor on the aforementioned motions as announced into the record, including

additional instructions that were given to the Parties. While this Order summarizes the Court’s

rulings during the pretrial hearings, this Order in no way limits or constrains such rulings from the

bench. Accordingly, it is hereby ORDERED as follows:




                                                 1
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 2 of 10 PageID #: 6605



                                     PRETRIAL MOTIONS

          1. Defendants Samsung’s Motion for Partial Summary Judgment of No Pre-Suit Damages
             for the ’051 and ’332 Patents, (Dkt. No. 108)

          This motion is DENIED. (Dkt. No. 185 at 39:1–2.)

          2. Defendants Samsung’s Motion for Partial Summary Judgment that the ’720 and ’181
             Certificates of Correction Regarding Chain of Priority Are Invalid, (Dkt. No. 109)

          This motion is DENIED. (Dkt. No. 185 at 53:19–22.)

          3. Defendants Samsung’s Motion to Exclude the Opinions and Testimony of Immersion’s
             Damages Expert Patrick Kennedy Under Fed. R. Evid. 702 and Daubert, (Dkt. No. 110)

          This motion is DENIED. (Dkt. No. 185 at 70:5–6.)

          4. Plaintiff Immersion’s Motion to Strike Undisclosed Invalidity Theory and Prior Art
             References from Wolfe Expert Report, (Dkt. No. 111)

          This motion is GRANTED-IN-PART and DENIED-IN-PART. (Dkt. No. 185 at 90:3–

91:21.)     It is ORDERED that the sentence “It is discussed, for example, in my own patent, U.S.

patent 6,037,930, filed in 1984, which discusses but does not claim, both types of coordinate

reporting,” is hereby STRICKEN from page 20 of Exhibit 3A, page 9 of Exhibit 3B, page 19 of

Exhibit 3D, page 2 of Exhibit 4A, page 3 of Exhibit 4B, page 2 of Exhibit 5A, page 3 of Exhibit

5B, and page 4 of Exhibit 5D of the Expert Report of Dr. Andrew Wolfe, Ph.D. on the Invalidity

of U.S. Patent Nos. 6,429,846; 7,982,720; 8,031,181; 8,619,051. (Id. at 91:18–21.) All other relief

sought in the motion is DENIED. (Id. at 90:24–91:9.)

          5. Plaintiff Immersion’s Daubert Motion to Exclude Testimony by Mr. W. Christopher
             Bakewell, (Dkt. No. 112)

          This motion is DENIED. (Dkt. No. 185 at 93:16–17.)




                                                2
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 3 of 10 PageID #: 6606



                                     MOTIONS IN LIMINE

       It is ORDERED that the Parties, their witnesses, and counsel shall not raise, discuss, or

argue the following before the venire panel or the jury without prior leave of the Court:

  I.   Agreed Motions in Limine (Dkt. No. 149)

       The following motions in limine are GRANTED-BY-AGREEMENT OF THE

PARTIES:

       Agreed MIL #1: No argument or evidence of any witness or party employee or officer

having personal legal issues or being involved in personal legal proceedings, either criminal or

civil. For clarity, this would not prevent, on cross-examination, inquiry into specific instances of

a witness’s conduct if they are probative of the character for truthfulness or untruthfulness of the

witness.

       Agreed MIL #2: No argument or evidence regarding Samsung’s total company-wide

profits or revenues.

       Agreed MIL #3: No argument or evidence stating or suggesting that the U.S. trial system

favors any particular party because of its size, legal budget or legal team, including any suggestion

from Plaintiff that any Defendant has “unlimited resources,” “unlimited power,” or the capability

to put more money or more lawyers into defending this litigation. For clarity, this would not

prevent general testimony that Samsung is a relatively larger company than Immersion, or that

Immersion is a relatively smaller company than Samsung, for instance with respect to the number

of people employed by each company.

       Agreed MIL #4: No argument or evidence that Defendant infringes or does not infringe

any non-asserted claim or any non-asserted patent. For clarity, this does not preclude the




                                                 3
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 4 of 10 PageID #: 6607



introduction of documentary evidence that incidentally includes statements regarding infringement

or non-infringement of non-asserted claims or patents.

       Agreed MIL #5: No argument or evidence regarding a party’s or a party’s law firm’s prior

retention of the same experts in previous litigation (e.g., number of cases, or how much the expert

was paid over the course of those cases).

       Agreed MIL #6: No mention of the fact that any expert’s opinions were excluded.

       Agreed MIL #7: No disparaging any witness on the basis of the witness’s native language

or the witness’s choice to testify in the witness’s native language, regardless of whether

accompanied by an interpreter at deposition or trial.

       Agreed MIL #8: No disparaging or commenting unnecessarily on the nationality or place

of residence of a party or witness, or otherwise differentiating the nationality or place of residence

of a party or witness. For clarity, this will not prevent testimony regarding a witness’s location of

residence or business, for example to explain where a meeting occurred.

       Agreed MIL #9: No argument or evidence regarding the use of jury studies, jury

consultants, focus group studies, mock trial teams, or shadow juries.

       Agreed MIL #10: No mention of any expert witness’s “win/loss” record, retention of any

expert by a party or its counsel in other matters, how often juries agreed with any expert in other

matters, or any expert’s work or payment by a party or its counsel in other matters.

       Agreed MIL #11: No argument or evidence stating or suggesting that Immersion is

litigious, is in the business of filing lawsuits, and/or engages in aggressive or abusive litigation.

       Agreed MIL #12: No argument or evidence regarding claims or prior art that were

previously asserted in this case, but which have been dropped in conjunction with the Court’s

narrowing procedures or the parties’ agreements to narrow the case.



                                                  4
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 5 of 10 PageID #: 6608



       Agreed MIL #13: Exclude argument or evidence regarding whether or not Samsung

obtained legal advice (including without limitation formal opinions of counsel) regarding whether

or not the accused products practice Immersion’s patents.

       Agreed MIL #14: No excessively glorifying or criticizing the performance, reliability, or

credibility of the USPTO or the examiners that work at the USPTO. This shall not limit making

mere factual representations consistent with the video provided by the Federal Judicial Center

entitled, “The Patent Process: An Overview for Jurors.”

 II.   Defendants Samsung’s Opposed Motions in Limine (Dkt. No. 151)

       Samsung MIL #1: Preclude Immersion’s fact witnesses from providing testimony

regarding patent infringement, invalidity, or the scope of the claims. However, this would not

preclude the inventors of the asserted patents from testifying about their inventions to the extent

such testimony is based on their personal experience.

       This motion in limine is DENIED. (Dkt. No. 185 at 103:2–3.) The Court will enforce the

existing Federal Rules of Evidence at trial. Pursuant to those rules, fact witnesses are precluded

from offering expert testimony. (Id. at 103:4–25.)

       Samsung MIL #2: Preclude Immersion from presenting fact testimony regarding the

relative value of the patents-in-suit as compared to other patents in Immersion’s portfolio.

       This motion in limine is DENIED. (Dkt. No. 185 at 113:9–11.)

       Samsung MIL #3: Preclude Immersion from presenting evidence or testimony regarding

certain portfolio licenses with third parties where there is no reliable testimony on comparability

to the license from the hypothetical negotiation, including licenses to LG, Motorola, Kyocera,

Fujitsu, Emblaze, and Sony.

       This motion in limine was WITHDRAWN. (Dkt. No. 185 at 113:13–14.)



                                                 5
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 6 of 10 PageID #: 6609



       Samsung MIL #4: Preclude Immersion’s experts from offering a new infringement theory

regarding user touch input regions that was not disclosed in their reports.

       This motion in limine was WITHDRAWN. (Dkt. No. 185 at 113:13–14.)

       Samsung MIL #5: Preclude Dr. Balakrishnan and Immersion from providing testimony or

evidence of secondary considerations of non-obviousness based on Immersion’s products or any

device that incorporates Immersion’s products.

       This motion in limine is DENIED. (Dkt. No. 185 at 115:16–18.)

       Samsung MIL #6: Preclude the parties from raising any argument, evidence, testimony,

insinuation, reference, or assertion regarding (1) the identity or (2) the presence or absence from

the courtroom of any party’s corporate representatives, employees, or officers. This would not

include introduction to the jury of each party by such party’s counsel during opening statements

or any witnesses who would need to be called by video deposition (the presenting party would

need to call such a video witness by name, thereby inferring that witness’s absence from the

courtroom).

       This motion in limine is GRANTED-IN-PART and DENIED-IN-PART. (Dkt. No. 185

at 119:8–121:21.) The motion is DENIED with respect to references made regarding the identity

of a party’s corporate representatives, employees, or officers. (Id. at 119:9–14.) The motion is

GRANTED with respect to references made regarding the presence or absence from the courtroom

of any party’s corporate representatives, employees, or officers. (Id. at 119:15–120:9.) The Court

explained that, as with all motions in limine, the Parties may approach the bench and seek leave

from the Court if they wish to elicit testimony, introduce evidence, or otherwise engage in conduct

that would potentially violate this motion in limine order. (Id. at 120:10–121:21.)




                                                 6
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 7 of 10 PageID #: 6610



       Samsung MIL #7: Preclude Immersion from designating the deposition testimony of its

own corporate designees where Immersion has not shown those employees to be unavailable.

       This motion in limine was WITHDRAWN. (Dkt. No. 185 at 121:22–24.)

III.   Plaintiff Immersion’s Opposed Motions in Limine (Dkt. No. 152)

       Immersion MIL #1: Preclude argument and evidence regarding ongoing IPR proceedings,

including the following, which to date are not instituted and none have reached a final decision:

IPR2018-01467, IPR2018-01468, IPR2018-01469, IPR2018-01470, IPR2018-01499, IPR2018-

01500, IPR2018-01501, and IPR2018-01502.

       This motion in limine is GRANTED-AS-MODIFIED. (Dkt. No. 185 at 132:2–136:6.)

The Parties are precluded from raising, mentioning, or referencing before the jury the existence,

outcome, or result of any parallel proceeding before the Patent Trial and Appeal Board, the Patent

and Trademark Office, or other similar post-AIA sanctioned proceeding without seeking prior

leave of the Court. (Id. at 132:4–12.) To the extent there are any documents that emanate from

the aforementioned proceedings that a party believes can be used for impeachment, the party must

approach the bench and seek leave from the Court before the documents may be presented to the

jury. (Id. at 134:12–24.) Notwithstanding the above, the Court explained that it will instruct the

jury that the claim language at the end of some of the issued patents asserted in this case have been

subsequently amended. (Id. at 133:10–16.) With regard to both exhibits and the juror notebooks,

the Court ordered the Parties to attach any certificates regarding these amendments to the

appropriate patents. Further, the Parties are to meet-and-confer on how those attached certificates

should be reasonably redacted. (Id.)

       Immersion MIL #2: Preclude argument or evidence relating to Samsung’s patents,

especially those that cover haptic feedback. This includes the following defense exhibits: DTX-



                                                 7
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 8 of 10 PageID #: 6611



451; DTX-452; DTX-453; DTX-726; DTX-727; DTX-728; DTX-729; DTX-730; DTX-731;

DTX-732; DTX-733; DTX-734.

       This motion in limine is DENIED.          (Dkt. No. 185 at 141:16–143:21.) The Court

emphasized to the Parties that it is improper to attribute the value of patents-in-suit to the

Defendants’ own patents and cautioned Defendants to use care in presenting their patents to the

jury. (Id. at 142:15–18.) Any disputes over the specific exhibits referenced in this motion were

discussed during the Court’s preadmission process for exhibits. (Dkt. No. 183.)

       Immersion MIL #3: Preclude Samsung from presenting evidence or argument relating to a

previous arbitration between Immersion and Samsung in ICC Case Nos. 21580/RD and 21742/RD.

Accordingly, Samsung should be precluded from presenting at least DTX-089; DTX-195; DTX-

777-DTX-780; or any other material relating to these proceedings.

       This motion in limine is GRANTED. (Dkt. No. 185 at 147:15–149:16.) The Parties are

precluded from raising, mentioning, or referencing before the jury any previous or current parallel

proceedings between the parties, including but not limited to, the previous arbitration between

Immersion and Samsung in ICC Case Nos. 21580/RD and 21742/RD, without first approaching

the bench and seeking leave from the Court. (Id. at 147:21–148:2.) The Court explained that any

dispute over a particular proposed exhibit is to be resolved during the Court’s preadmission process

for exhibits. (Id. at 149:8–11.)

       Immersion MIL #4: Preclude Samsung from presenting evidence and argument regarding

the lawsuit between Samsung and Tactile Feedback Technology LLC (“TFT”) and the resulting

settlement agreement. Accordingly, Samsung should be precluded from presenting at least DTX-

080; DTX-197-DTX-199; DTX-204; DTX-266; DTX-397; DTX-434; DTX-438; DTX-772;

DTX-794; and other material related to TFT.



                                                 8
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 9 of 10 PageID #: 6612



       This motion in limine is GRANTED. (Dkt. No. 185 at 150:8–11.) The Parties are

precluded from raising, mentioning, or referencing before the jury any previous or current parallel

proceedings between the parties, including but not limited to, the lawsuit between Samsung and

Tactile Feedback Technology LLC, without first approaching the bench and seeking leave from

the Court. (Id.) The Court explained that any dispute over a particular proposed exhibit is to be

resolved during the Court’s preadmission process for exhibits. (Id.) The Court understands that

certain experts in this case cite to, discuss, and/or rely upon the settlement agreement that resulted

from the lawsuit between Samsung and TFT. Such experts may rely upon those materials at trial

so long as the expert’s testimony is confined within the scope of his or her report.

       Immersion MIL #5: Preclude Samsung from presenting argument or evidence comparing

the accused products to preferred embodiments of the patents-in-suit.

       This motion in limine is GRANTED-BY-AGREEMENT OF THE PARTIES. (Dkt. No.

185 at 150:12–14.)

       Immersion MIL #6: Preclude Samsung from introducing evidence or testimony comparing

the accused products to the prior art.

       This motion in limine is GRANTED-BY-AGREEMENT OF THE PARTIES. (Dkt. No.

185 at 150:12–14.)

       Immersion MIL #7: Preclude Samsung from publishing, introducing into evidence, or

substantively discussing any uncharted prior art reference before the jury. This would include the

uncharted patent that is the subject of Immersion’s Motion to Strike at Dkt. No. 111.

       This motion in limine is DENIED. (Dkt. No. 185 at 154:1–3.)




                                                  9
Case 2:17-cv-00572-JRG Document 188 Filed 05/03/19 Page 10 of 10 PageID #: 6613



        Immersion MIL #8: Preclude Samsung from introducing non-infringement evidence and

 argument based on facts not included in Samsung’s response to non-infringement contention

 interrogatory No. 6.
      .
         This motion in limine was WITHDRAWN. (Dkt. No. 185 at 154:4–5.)

        Immersion MIL #9: Preclude Samsung from presenting evidence or argument suggesting

 that an award of damages may drive up the price of products to end customers, cause people to

 lose jobs, and or have other similar economic consequences.

        This motion in limine is DENIED. (Dkt. No. 185 at 162:2–4.) However, this does not

 allow or invite a typical royalty stacking argument, which would be improper.
         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 2nd day of May, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                               10
